DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 2 April 2021.
Claim 2 is original.
Claims 4-5, 7, 10-11, and 13 are previously presented.
Claims 1, 3, 6, 8-9, and 12 are currently amended.
Claims 1-13 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
[in each of claims 1 and 3] a current topography data acquisition unit configured to acquire current topography data indicating a current topography of a construction site
[in each of claims 1 and 3] a design topography data acquisition unit configured to acquire design topography data indicating a design topography of the construction site
[in each of claims 1 and 3] a basic unit data acquisition unit configured to acquire basic unit data indicating specifications of resources related to construction in the construction site
[in each of claims 1 and 3] a construction amount data calculation unit configured to calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography
[in each of claims 1 and 3] a construction condition setting unit configured to set construction condition data indicating construction procedures
[in claim 1] a simulation unit configured to calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data
[in claim 3] a simulation unit configured to calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount
[in each of claims 6 and 12] an input data acquisition unit configured to acquire input data generated by an input device being operated
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8, the claim recites “wherein simulating a topography of a construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate, on the basis of the basic unit data, construction condition data, and construction amount data” which is a “wherein” clause that makes reference to “simulating a topography of … and an operation state of …”; however, there is no step of “simulating a topography of … and an operation state of …” and the clause is incomplete, i.e. it does not further describe the “simulating a topography of … and an operation state of …”. This appears to be a clerical error, and it is assumed that the intent is to declare an additional step of “

Regarding claims 9, the claim recites “wherein simulating at least one of cost, man-hours, and construction term required for construction on the basis of the basic unit data, construction condition data, and construction amount data” which is a “wherein” clause that makes reference to “simulating at least one of …”; however, there is no step of “simulating at least one of … and an operation state of …” and the clause is incomplete, i.e. it does not further describe the “simulating at least one of …”. This appears to be a clerical error, and it is assumed that the intent is to declare an additional step of “

Regarding claims 1-7 and 10-13, each of claim limitations “a construction amount data calculation unit configured to calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography” [in each of claims 1 and 3], “a simulation unit configured to calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data” [in claim 1], and “a simulation unit configured to calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount” [in 
Consider the following:
“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).’ [from MPEP 2181 II B]

Regarding “a simulation unit configured to calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data” [in claim 1], the specification does not describe an algorithm [series of operations] which takes basic unit data, the construction condition data, and the construction amount data, and produces a transition state.
Accordingly, the entire function of the claim is not described in the specification and one of ordinary skill in the art would not be apprised as to the scope of the claim.

Regarding “a simulation unit configured to calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount” [in claim 3], the specification does not describe an algorithm [series of operations] which takes basic unit data, the construction condition data, and the construction amount data, and produces a construction efficiency.
Accordingly, the entire function of the claim is not described in the specification and one of ordinary skill in the art would not be apprised as to the scope of the claim.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s note regarding the remaining “acquisition” units and “setting” unit limitations:
The limitations “a current topography data acquisition unit configured to acquire current topography data indicating a current topography of a construction site” [in each of claims 1 and 3], “a design topography data acquisition unit configured to acquire design topography data indicating a design topography of the construction site” [in each of claims 1 and 3], “a basic unit data acquisition unit configured to acquire basic unit data indicating specifications of resources related to construction in the construction site” [in each of claims 1 and 3], “a construction condition setting unit configured to set construction condition data indicating construction procedures” [in each of claims 1 and 3], and “an input data acquisition unit configured to acquire input data generated by an input device being operated” [in each of claim 6 and 12] are interpreted under 35 USC §112 (f), as discussed above. As described in the specification at 
More succinctly, each of the “acquisition” units and the “setting” unit are implemented by a processor, where the “acquisition” units merely receive data using functionality coextensive with the processor and the “setting” unit merely receives and stores data using functionality coextensive to the processor. Accordingly, no clarity issues are found with regard to the interpretation of these units under 35 USC §112 (f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding independent claim 1:
Step 1:
The claim is directed to a system with various units implemented in a processor and configured to carry out a unit functionality. Accordingly, at step 1, the claim is found to be directed to an invention falling within the category of machines.
Step 2A – prong one:
The claim recites “calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography … calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data”.
As described in the specification at [0033]-[0034] and [0043], a construction amount is an amount to cut or fill; and the amount may be determined from a difference between a current point and a design point of topography data. Accordingly, calculation of a construction amount can be performed as a mental process [see for example “Framework for an intelligent earthwork system Part II. Task identification/scheduling and resource allocation methodology” (Kim, 2002) at §2:¶1 – “The earthwork volume can be evaluated by using a mass haul diagram that has long been used for the movement of materials” or Autodesk (2012) at p3:¶3 – “Traditionally, the design of road profiles is done manually by engineers using a mass-diagram. In this approach, the vertical profile is evaluated with an integration of the earthwork volumes between the road profile and the ground surface.”). [see also MPEP 2016.04 (a)(2) III B – e.g. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a 
As described in the specification at [0037], a transition state is one or both of a “site state of a construction site” or an “operation state of a work machine”. Accordingly, the calculation of a transition state may also be performed mentally, e.g. view the result of the amount calculation and determine whether the site is complete or unfinished.
The associated structure for each the “construction amount data calculation unit” and “simulation unit” is a processor. Accordingly, the claimed limitations include a mental process performed on a generic computer. Claims can recite a mental process even if they are claimed as being performed on a computer [see MPEP 2106.04 (a)(2) III C].
Under the reasoning presented, the recitation of “calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography … calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data” is an abstract idea falling within the mental concepts grouping. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “acquire current topography data indicating a current topography of a construction site”; however, the calculation of a construction amount requires this data, so this is necessary data gathering and constitutes insignificant extra-solution activity [see MPEP 2016.05 (g) – e.g. “all uses of the recited judicial exception require such data gathering or data output”] and does not meaningfully limit the application such that it is integrated into a practical application [see MPEP 2106.04(d) – e.g. from §I “Additional discussion of these considerations, 
The claim recites “acquire design topography data indicating a design topography of the construction site”; however, the calculation of a construction amount requires this data, so this is necessary data gathering and constitutes insignificant extra-solution activity [see MPEP 2016.05 (g) – e.g. “all uses of the recited judicial exception require such data gathering or data output”] and does not meaningfully limit the application such that it is integrated into a practical application [see MPEP 2106.04(d) – e.g. from §I “Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h)].
The claim recites “acquire basic unit data indicating specifications of resources related to construction in the construction site”; however, the calculation of a transition state requires this data, so this is necessary data gathering and constitutes insignificant extra-solution activity [see MPEP 2016.05 (g) – e.g. “all uses of the recited judicial exception require such data gathering or data output”] and does not meaningfully limit the application such that it is integrated into a practical application [see MPEP 2106.04(d) – e.g. from §I “Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h)].
The claim recites “set construction condition data indicating construction procedures”. As described at [0035]-[0036] and [0048], this may include retrieving data via input acquisition and “setting” the data (i.e. the retrieval and storage of information). The calculation of a transition state requires this data, so this is necessary data gathering and constitutes insignificant extra-solution activity [see MPEP 2016.05 (g) – e.g. “all uses of the recited judicial exception require 
The claim recites, for each of the above listed functionalities for step 2A – prong two, a “unit” implemented in a processor and configured to carry out the functionality, i.e. a “current topography data acquisition unit”, a “design topography data acquisition unit”, a “basic unit data acquisition unit”, and a “construction condition setting unit”. As claimed, each unit is associated with a processor of the system. However, this constitutes a mere instruction to apply the necessary data gathering operations via a computer [see MPEP 106.05 (f)] and does not meaningfully limit the application such that it is integrated into a practical application [see MPEP 2106.04(d) – e.g. from §I “Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h)].
The claim recites “the simulation unit simulates a topography of a construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate, on the basis of the basic unit data, construction condition data, and construction amount data”; however, this merely links the judicial exception to a field of use which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2105.05(h)].
As shown above, when taken individually, the remaining limitations do not integrate the judicial exception into a practical application. Taking the limitations collectively, the claim is to a system comprising “units” configured to carry out, in a field of use, a mental process and the 
Step 2B:
The remaining limitations include “acquire current topography data indicating a current topography of a construction site”, “acquire design topography data indicating a design topography of the construction site”, “acquire basic unit data indicating specifications of resources related to construction in the construction site”, and  “set construction condition data indicating construction procedures”. As discussed above, each of these is a necessary data gathering activity and constitutes insignificant extra-solution activity. Further, as discussed above, each activity is associated with a processor which is used to retrieve the information. This constitutes well-understood, routine, conventional data gathering activity [see MPEP 2106.05 (d) – e.g. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner … Receiving or transmitting data over a network … Electronic recordkeeping … Storing and retrieving information in memory … Electronically scanning or extracting data from a physical document”]. Accordingly, these limitations do not contribute such that the claim is directed to significantly more than the judicial exception itself.
As discussed above, for each of the remaining limitations, there is an associated processor; however, this, as also discussed above, is mere instruction to perform the limitations using a computer. Accordingly, the associated hardware (via interpretation under 35 USC §112 
As discussed above, the claim recites “the simulation unit simulates a topography of a construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate, on the basis of the basic unit data, construction condition data, and construction amount data”; however, this merely links the judicial exception to a field of use which does not amount to significantly more than the judicial exception itself [see MPEP 2105.05(h)].
As shown above, when taken individually, the remaining limitations do not contribute such that the claim is directed to significantly more than the judicial exception itself. Taking the limitations collectively, the claim is to a system comprising “units” configured to carry out, in a field of use, a mental process and the associated necessary data gathering activity (i.e. a system configured to perform the judicial exception and gather [using well-understood, routine, conventional functionality] the necessary data for performing). Accordingly, at step 2B the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 2 [dependent on claim 1], the claim recites “the transition state includes one or both of a site state of the construction site and an operation state of a work machine”; however, this does not change the nature of “calculate a transition state” such that it is more than a mental process; for example, judging whether the site has unfinished work or judging whether a machine is in motion. Accordingly, the reasoning provided for claim 1 applies.

Regarding independent claim 3:
Step 1:
The claim is directed to a system with various units implemented in a processor configured to carry out a unit functionality. Accordingly, at step 1, the claim is found to be directed to an invention falling within the category of machines.
Step 2A – prong one:
The claim recites “calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography … calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount”.
As described in the specification at [0033]-[0034] and [0043], a construction amount is an amount to cut or fill; and the amount may be determined from a difference in a current and design points of topography data. Accordingly, calculation of a construction amount can be performed as a mental process [see for example “Framework for an intelligent earthwork system Part II. Task identification/scheduling and resource allocation methodology” (Kim, 2003) at §2:¶1 – “The earthwork volume can be evaluated by using a mass haul diagram that has long been used for the movement of materials” or Autodesk (2012) at p3:¶3 – “Traditionally, the design of road profiles is done manually by engineers using a mass-diagram. In this approach, the vertical profile is evaluated with an integration of the earthwork volumes between the road profile and the ground surface.”). [see also MPEP 2016.04 (a)(2) III B – e.g. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a 
As described in the specification at [0038], “construction efficiency includes at least one of cost, man-hours, and a construction term required for construction”. Accordingly, determining a construction efficiency can be performed as a mental process [see for example US 20020059320 A1 (inventor:Tamaru) – e.g. at [0010] – “The general site foreman also designates the operating range for each construction machine. The general site foreman also manages the site so that the construction work will be completed according to the schedule plan, while making decisions on whether or not to continue the construction work whenever an anomalous situation arises, such as a trouble requiring resolution, maintenance, adverse weather, changes in the requirements of the client, or the uncovering of historic remains or the like”, at [0012] – “The general site manager also checks on the progress of the work done by each construction machine, compares the actual work progress achieved against the initial scheduled work plan indicated in the Gantt chart, and, in cases where work is not progressing according to the initial scheduled work plan, revises the initial scheduled work plan indicated in the Gantt chart. The general site manager also makes decisions on whether or not to bring in additional construction machines in order to make up for work delays” and at [0014] – “The office manager checks the daily work reports produced by the operators and otherwise manages operator work. The office manager also computes wages to be paid to operators and implements procedures for transferring those wages to the accounts of the operators. Also, in cases such as where a trouble has been corrected by a service person, the office manager implements processing to settle invoices for those expenses and implements procedures for transferring funds to the invoicing parties.”]. Accordingly, the calculation of a construction efficiency may also be performed mentally. [see 
The associated structure for each the “construction amount data calculation unit” and “simulation unit” is a processor. Accordingly, the claimed limitations include a mental process performed on a generic computer. Claims can recite a mental process even if they are claimed as being performed on a computer [see MPEP 2106.04 (a)(2) III C].
Under the reasoning presented, the recitation of “calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography … calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount” is an abstract idea falling within the mental concepts grouping. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “wherein the simulation unit simulates at least one of cost, man-hours, and construction term required for construction on the basis of the basic unit data, construction condition data, and construction amount data”; however, this merely links the judicial exception to a field of use which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2105.05(h)].
The remaining limitations are the same as those discussed for claim 1 and the same reasoning applies; i.e. these constitute are insignificant extra-solution activity with mere instruction for performance by a computer, since there is mere instruction to perform the data gathering by a computer and such data gathering is necessary for the performance of the judicial 
Step 2B:
As discussed above, the claim recites “wherein the simulation unit simulates at least one of cost, man-hours, and construction term required for construction on the basis of the basic unit data, construction condition data, and construction amount data”; however, this merely links the judicial exception to a field of use which does not amount to significantly more than the judicial exception itself [see MPEP 2105.05(h)].
these constitute are insignificant extra-solution activity with mere instruction for performance by a computer, since there is mere instruction to perform the data gathering by a computer and such data gathering is necessary for the performance of the judicial exception. Accordingly, at step 2B the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 4 [dependent on claim 3], the claim recites “the simulation unit performs simulation a plurality of times while changing the construction condition data or the basic unit data”; however, this is merely the repeating of the same type of data gathering and analysis discussed for claim 3. Further, performing repetitive calculations is also well-understood, routine, conventional activity [see MPEP 2106.05(d) II – “Performing repetitive calculations”]. Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis (in view of repetitive calculation).

Regarding claim 5 [dependent on claim 3], the claim recites “the construction condition data includes at least one of a soil property of the construction site and a travel route of a work machine”; however, this does not change the nature of “set construction condition data” such that it constitutes something other than retrieving and storing data. Accordingly, the reasoning provided for claim 3 applies.

Regarding claim 6 [dependent on claim 3], the claim recites “an input data acquisition unit configured to acquire input data generated by an input device being operated”; however, as for the other data gathering “units” of the claim, the associated hardware is a processor and the same reasoning applies.
The claim recites “wherein the construction condition data includes the input data”; however, this does not change the nature of “set construction condition data” such that it constitutes something other than retrieving and storing data.
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis (in view of an additional hardware unit performing well-understood, routine, conventional activity of insignificant data gathering necessary to perform the judicial exception).

Regarding claim 7 [dependent on claim 3], the claim recites “the simulation unit calculates operation rate data of a work machine … such that the operation rate of the work machine becomes a threshold or more”; however, this may be a mental process [see for example US 20020059320 A1 (inventor:Tamaru) – e.g. at [0010] – “The general site foreman also manages the site so that the construction work will be completed according to the schedule plan, while making decisions on whether or not to continue the construction work whenever an 
The claim recites “and the construction condition setting unit sets the construction condition data on the basis of the operation rate data calculated by the simulation unit”; however, this is well-understood, routine, conventional extra-solution activity of storing data for further use [see MPEP 2016.05(g) – “Insignificant application: Cutting hair after first determining the hair style” and MPEP 2106.05(d) – e.g. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner … Receiving or transmitting data over a network … Electronic recordkeeping … Storing and retrieving information in memory … Electronically scanning or extracting data from a physical document”]. In this regard, the reasoning of claim 3 applies, mutatis mutandis [where the well-understood, routine, conventional activity insignificant activity includes this limitation].

Regarding independent claims 8 and 9, each claim recites a collection of steps and falls within the statutory category of processes.
Claim 8 is directed to a method which may be performed using the functions of the system of claim 1. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.
Claim 9 is directed to a method which may be performed using the functions of the system of claim 3. Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claims 10-13 [dependent on claim 1], the claim recites the same limitation as found among those of claims 4-7, and the same reasoning applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KIM, SUNG-KEUN, JONGWON SEO, AND JEFFREY S. RUSSELL. "Intelligent navigation strategies for an automated earthwork system." Automation in Construction 21 (print:2012, online:2011): 132-147.).

Regarding claim 3, Kim discloses a simulation system (as for claim 1) comprising:
a current topography data acquisition unit implemented in a processor and configured to (p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”) acquire current topography data indicating a current topography of a construction site (p133:§3:¶1: “For the work process of an automated earthwork system (Fig. 1), an earthwork site is scanned using a laser scanner to obtain a point cloud, and with this scanning data, a 3D world model of the earthwork site is constructed. The terrain analysis is conducted using site scanning data, …”; p134:§4:¶¶1-3: “to make a realistic system that can be applied to an automated earthwork system, 3D modeling that can obtain information on a changing work environment is required … In previous research, 3D coordinates of an object, such as spatial data sets and point clouds, can be obtained for high density 3D modeling with scanning technologies. The 3D coordinates are used to generate a 3D CAD model. … sparse point cloud can be used in materializing the 3D model. … Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: obtaining information on the changing shape using the sparse point data acquisition is the acquiring of current topography data.);
a design topography data acquisition unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) acquire design topography data indicating a design topography of the construction site (p134:§3:¶1: “The terrain analysis is conducted using site scanning data, design information from CAD drawings, and other information on the work environment such as obstacles to generate an earthwork plan.”; p134:§4:¶3: “An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data”; p135:fig 1: “design info”; p136:¶1: “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.).”; p136:figs 3 and 4: showing that the data includes “formation level” which is the target [i.e. design] level [in figure 4 this is the center line (see cell#4 where no cutting or filling is required)].);
a basic unit data acquisition unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) acquire basic unit data indicating specifications of resources related to construction in the construction site (p134:§3:¶1: “The size of a work cell is determined in view of operational characteristics and earthwork equipment specifications”; p135:fig 1: “equipment info”; p136:top-¶1: “the depth of one-time cutting is determined by the specification of the equipment … As for the dimension of a leaf node, the breadth (X) and length (Y) are determined by an effective excavating radius of the construction equipment, while the height (Z) is decided by reflecting the specifications of the construction equipment and the stability of excavating operations”);
a construction amount data calculation unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography (p136:¶¶1-2 and fig 4: e.g. “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.). … Each node of the Layered- Quadtree data structure has information on … work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).” EN: “work volume” is a construction amount, and as shown in fig 4, cut and fill are construction amounts.);
a construction condition setting unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) set construction condition data (p136:¶2: “Each node of the Layered-Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil,” EN: these are construction condition data as understood from specification (see [0035]); see also §§5-6 describing the path-planning which includes construction condition data such as path destination, obstacles, patterns for covering a zone, etc.) indicating construction procedures (p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp138-140:§5.3.1: e.g. “if (Y1·tanθ1) value is larger than the radius of the convex polygon of Slave1, the Master moves along its M-line or C-line. Slave1 first stops at the convex polygon extension line, which is parallel to the Master's M-line or C-line, before its convex polygon touches the line. And then, after the Master has crossed over the M-line and the convex polygon extension line of Slave1, the Slave moves along its M-line or C-line. On the contrary, if (Y2·tanθ2) value is smaller than the radius of the convex polygon of Slave2, Slave2 continues along its M-line or C-line and the Master stops before the convex polygon extension line of Slave2” EN: each of these indicates “construction procedures” in terms of the ordering of construction actions as understood from the specification (see [0049]).); and
a simulation unit implemented in a processor and configured to (p146:§8:¶2: as previously citred) calculate, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount (p134:§3:¶4: “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.”),
wherein the simulation unit simulates at least one of cost required for construction on the basis of the basic unit data, construction condition data, and construction amount data (p134:§3: e.g. “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.p134:§4:¶3: “Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: see also §§5-6 which includes simulation for path-planning, e.g. obstacle avoidance, collision avoidance, path cost calculation, etc).
Examiner’s note: In the interest of compact prosecution, the examiner notes that although Kim does not explicitly disclose “man-hours and construction term”, the claim is anticipated as shown above; and Kim02 discloses man hours and construction term, see for example, p2:¶2 – “The implementation of the proposed system will result in improved worker safety and work quality, as well as reducing project duration and skilled worker requirements” and p2:§2.2:¶1 – “The operation performance can be measured by several performance criteria, which can be classified into time (duration), cost, and safety.”

Regarding claim 5, Kim discloses the simulation system according to claim 3 (as shown above), wherein
the construction condition data includes at least one of a soil property of the construction site (p136:¶2: “Each node of the Layered- Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil”) and a travel route of a work machine (p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp137-143:§§5 and 6: detailing path planning and information used for path planning, e.g. “The algorithm for equipment path planning is applied to the earthwork site to create a path that avoids collision with obstacles” and fig 8 illustrating path of a machine and fig 9 illustrating collision avoidance according to paths and fig 16 showing path patterns).

Regarding claim 6, Kim discloses the simulation system according to claim 3 (as shown above), further comprising
an input data acquisition unit implemented in a processor and configured to (as for claim 3) acquire input data generated by an input device being operated (p137:§5:¶1: “The algorithm for equipment path planning is applied to the earthwork site to create a path that avoids collision with obstacles. This is made possible by information obtained by short-distance sensors. It should be noted that for a long distance the algorithm creates a path based on GPS data rather than long-distance sensing data”),
wherein the construction condition data includes the input data (pp137-143:§§5 and 6: position data is referenced throughout these sections, e.g. from p140:§5.3.2 – “The distance between two pieces of equipment can be expressed with the vector size of the relative position, and collision or avoidance during navigation can be confirmed by using the distance between two pieces of equipment and the radius of convex polygons”).

Regarding claim 9, Kim discloses a simulation method implemented by a processor, the method (p135:fig 1 and p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”) comprising:
acquiring current topography data indicating a current topography of a construction site (as for claim 3);
acquiring design topography data indicating a design topography of the construction site (as for claim 3);
acquiring basic unit data indicating specifications of resources related to construction in the construction site (as for claim 3);
calculating construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography (as for claim 3);
setting construction condition data indicating construction procedures (as for claim 3); and
calculating, on the basis of the basic unit data, the construction condition data, and the construction amount data, construction efficiency at a time of performing construction of the construction amount (as for claim 3),
wherein simulating at least one of cost, man-hours, and construction term required for construction on the basis of the basic unit data, construction condition data, and construction amount data (as for claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM, SUNG-KEUN, JONGWON SEO, AND JEFFREY S. RUSSELL. "Intelligent navigation strategies for an automated earthwork system." Automation in Construction 21 (print:2012, online:2011): 132-147.) in view of Kim02 (KIM, SUNG-KEUN, AND JEFFREY S. RUSSELL. "Framework for an intelligent earthwork system: Part II. Task identification/scheduling and resource allocation methodology." Automation in construction 12, no. 1 (print:2003, online:2002): 15-27.).

Regarding claim 1, Kim discloses a simulation system (p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”) comprising:
a current topography data acquisition unit implemented in a processor and configured to (p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”) acquire current topography data indicating a current topography of a construction site (p133:§3:¶1: “For the work process of an automated earthwork system (Fig. 1), an earthwork site is scanned using a laser scanner to obtain a point cloud, and with this scanning data, a 3D world model of the earthwork site is constructed. The terrain analysis is conducted using site scanning data, …”; p134:§4:¶¶1-3: “to make a realistic system that can be applied to an automated earthwork system, 3D modeling that can obtain information on a changing work environment is required … In previous research, 3D coordinates of an object, such as spatial data sets and point clouds, can be obtained for high density 3D modeling with scanning technologies. The 3D coordinates are used to generate a 3D CAD model. … sparse point cloud can be used in materializing the 3D model. … Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: obtaining information on the changing shape using the sparse point data acquisition is the acquiring of current topography data.);
a design topography data acquisition unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) acquire design topography data indicating a design topography of the construction site (p134:§3:¶1: “The terrain analysis is conducted using site scanning data, design information from CAD drawings, and other information on the work environment such as obstacles to generate an earthwork plan.”; p134:§4:¶3: “An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data”; p135:fig 1: “design info”; p136:¶1: “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.).”; p136:figs 3 and 4: showing that the data includes “formation level” which is the target [i.e. design] level [in figure 4 this is the center line (see cell#4 where no cutting or filling is required)].);
a basic unit data acquisition unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) acquire basic unit data indicating specifications of resources related to construction in the construction site (p134:§3:¶1: “The size of a work cell is determined in view of operational characteristics and earthwork equipment specifications”; p135:fig 1: “equipment info”; p136:top-¶1: “the depth of one-time cutting is determined by the specification of the equipment … As for the dimension of a leaf node, the breadth (X) and length (Y) are determined by an effective excavating radius of the construction equipment, while the height (Z) is decided by reflecting the specifications of the construction equipment and the stability of excavating operations”);
a construction amount data calculation unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography (p136:¶¶1-2 and fig 4: e.g. “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.). … Each node of the Layered- Quadtree data structure has information on … work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).” EN: “work volume” is a construction amount, and as shown in fig 4, cut and fill are construction amounts.);
a construction condition setting unit implemented in a processor and configured to (p146:§8:¶2: as previously cited) set construction condition data (p136:¶2: “Each node of the Layered-Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil,” EN: these are construction condition data as understood from specification (see [0035]); see also §§5-6 describing the path-planning which includes construction condition data such as path destination, obstacles, patterns for covering a zone, etc.) indicating construction procedures (p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp138-140:§5.3.1: e.g. “if (Y1·tanθ1) value is larger than the radius of the convex polygon of Slave1, the Master moves along its M-line or C-line. Slave1 first stops at the convex polygon extension line, which is parallel to the Master's M-line or C-line, before its convex polygon touches the line. And then, after the Master has crossed over the M-line and the convex polygon extension line of Slave1, the Slave moves along its M-line or C-line. On the contrary, if (Y2·tanθ2) value is smaller than the radius of the convex polygon of Slave2, Slave2 continues along its M-line or C-line and the Master stops before the convex polygon extension line of Slave2” EN: each of these indicates “construction procedures” in terms of the ordering of construction actions as understood from the specification (see [0049]).); and
a simulation unit implemented in a processor and configured to (p146:§8:¶2: as previously citred) calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data (p135:fig 1 and p134:§3: e.g. “Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … When earthwork operations are performed on the construction site, the whole space of the site should be covered and the total moving distance and the number of rotations of the equipment should be minimized to increase productivity. … Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed. If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.p134:§4:¶3: “Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: see also §§5-6 which includes simulation for path-planning, e.g. obstacle avoidance, collision avoidance, path cost calculation, etc),
wherein the simulation unit simulates a topography of a construction site changed in accordance with construction progress, and an operation state of a work machine, on the basis of the basic unit data, construction condition data, and construction amount data (p135 figs 1 and 2 and p134:§3:¶¶1-3: e.g. “The size of a work cell is determined in view of operational characteristics and earthwork equipment specifications; following this, the whole earthwork site is divided into work cells. Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … In cases where earthwork equipment moves from one work area to another within the construction site, global navigation strategy is applied to enable safe and stable navigation without collision with obstacles. … Toward these ends, work areas are segmented into small zones and then a local navigation strategy that can minimize the moving distance is applied. The number of rotations of the equipment is then applied to create paths in each zone (Fig. 2). Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed.”; p134:§4:¶¶1-3: e.g. “Therefore, to make a realistic system that can be applied to an automated earthwork system, 3D modeling that can obtain information on a changing work environment is required. … Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; p136:fig 4 and ¶¶1-2: e.g. “The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”).
Kim does note explicitly disclose including an operation rate.
However, Kim02 teaches including an operation rate (pp26-27:§4.4: e.g. eq 3. EN: This section describes the “bidding value” which is the operation rate in view of the various factors listed in §4.3 [i.e. equipment efficiency, haul distance, moving distance, rolling resistance, production rate, failure rate]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “including an operation rate” by using the cost/requirements algorithm of Kim02 to determine costs in the [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” See also Kim at p136:fig 4 citing [31]. Note that reference [31] is the Kim02 disclosure).

Regarding claim 2, Kim discloses the simulation system according to claim 1 (as shown above), wherein
the transition state includes one or both of a site state of the construction site (p134:§3:¶4: “Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed.”) and an operation state of a work machine (p134:§3:¶1 and 4: “Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors”).

Regarding claim 8, Kim discloses a simulation method implemented by a processor (p135:fig 1 and p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”), the method comprising:
acquiring current topography data indicating a current topography of a construction site (as for claim 1);
acquiring design topography data indicating a design topography of the construction site (as for claim 1);
acquiring basic unit data indicating specifications of resources related to construction in the construction site (as for claim 1);
calculating construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography (as for claim 1); and
calculating a transition state of the construction site on the basis of the construction condition data indicating construction procedures, the basic unit data, and the construction amount data (as for claim 1),
wherein simulating a topography of a construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate, on the basis of the basic unit data, construction condition data, and construction amount data (in combination as for claim 1).

Regarding claim 10, Kim discloses the simulation system according to claim 1 (as shown above).
Kim does not explicitly disclose wherein
the simulation unit performs simulation a plurality of times while changing the construction condition data or the basic unit data.
However, Kim02 teaches wherein
the simulation unit performs simulation a plurality of times while changing the construction condition data or the basic unit data (pp24-26:§§4.2.1-4.2.2: e.g.  from §4.2.1 - “The EM subsequently starts to evaluate the requirements of the task and the bids submitted by EAs and then selects one or more EAs that submitted the best offer according to the resource allocation factors. Finally, the EM awards the contract to the selected EAs.” And from §4.2.2 – “If an EM does not finish selecting the required number of EAs, steps (b) to (f) are repeated until the required number of EAs are selected or a given contracting time is out.”; see also §§4.3 and 4.4 where the cost factors used for “evaluation” are described. The repeated evaluations to determine suitable agents is the simulation, i.e. evaluating optimality in view of the differing agent configurations of the bidding agents.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “wherein the simulation unit performs simulation a plurality of times while changing the construction condition data or the basic unit data” by using the cost/requirements algorithm of Kim02 to determine movement tasks in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” Note that reference [31] is the Kim02 disclosure).

Regarding claim 11, Kim discloses the simulation system according to claim 1 (as shown above), wherein
(as for claim 5).

Regarding claim 12, Kim discloses the simulation system according to claim 1 (as shown above), further comprising
an input data acquisition unit implemented in a processor and configured to (as for claim 1) acquire input data generated by an input device being operated (as for claim 6),
wherein the construction condition data includes the input data (as for claim 6).

Regarding claim 13, Kim discloses the simulation system according to claim 1 (as shown above).
Kim does not explicitly disclose, wherein
the simulation unit calculates operation rate data of a work machine, and
the construction condition setting unit sets the construction condition data on the basis of the operation rate data calculated by the simulation unit.
However, Kim02 teaches wherein
the simulation unit calculates operation rate data of a work machine (pp26-27:§4.4: e.g. eq 3. EN: This section describes the “bidding value” which is the operation rate in view of the various factors listed in §4.3 [i.e. equipment efficiency, haul distance, moving distance, rolling resistance, production rate, failure rate]), and
the construction condition setting unit sets the construction condition data on the basis of the operation rate data calculated by the simulation unit (p24:§4.2.1:¶1: “Finally, the EM awards the contract to the selected EAs. Thus, an agent cluster is constructed.”; pp25-26:§4.2.2:¶2: “Finally, at step (f), three agent clusters are constructed for task execution. If an EM does not finish selecting the required number of EAs, steps (b) to (f) are repeated until the required number of EAs are selected or a given contracting time is out. Even if the required number of EAs has not been selected for an EM, when the contracting time is out, the EM begins task execution.”) such that the operation rate of the work machine becomes a threshold or more (p19:¶1: “If needed, every task package may contain four kinds of information: … (3) the time necessary to complete the given task, and (4) the time representing a deadline for the achievement of the given task.” And p24:§4.2.1:¶1: “The EM subsequently starts to evaluate the requirements of the task and the bids submitted by EAs and then selects one or more EAs that submitted the best offer according to the resource allocation factors.” And p25:§4.2.2:¶2: “It is assumed that the EM has pertinent information it requires to determine resource requirements and its priority in selecting resources.” EN: The “EAs” are assigned to “task packages” which may have a set time for completion. When selected and assigned, the EAs will have a productivity rate which meets the threshold time requirements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “wherein the simulation unit calculates operation rate data of a work machine, and the construction condition setting unit sets the construction condition data on the basis of the operation rate data calculated by the simulation unit” by using the cost/requirements algorithm of Kim02 to determine movement tasks in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim and 3 above, and further in view of Kim02 (KIM, SUNG-KEUN, AND JEFFREY S. RUSSELL. "Framework for an intelligent earthwork system: Part II. Task identification/scheduling and resource allocation methodology." Automation in construction 12, no. 1 (print:2003, online:2002): 15-27.).

Regarding claim 4, Kim discloses the simulation system according to claim 3 (as shown above), wherein
the simulation unit performs simulation a plurality of times while changing the construction condition data or the basic unit data (in combination as for claim 10).

Regarding claim 7, Kim discloses the simulation system according to claim 3 (as shown above), wherein
the simulation unit calculates operation rate data of a work machine (in combination as for claim 13), and
the construction condition setting unit sets the construction condition data on the basis of the operation rate data calculated by the simulation unit (in combination as for claim 13).

Response to Arguments
Claims 6 and 12 are objected to because of various informalities.
Applicant (P6:¶2):
Claims 6 and 12 are amended as suggested by the Examiner to overcome the objection.
Examiner’s response:
The objections are withdrawn in view of the amendment of claims 6 and 12.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor ( or for applications subject to preAIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant (P7:¶1):
As for the construction amount data calculation unit 15 and the simulation unit 17, they are part of data processing device 2 which includes: an interface circuit 5; a processor 6 like a central processing unit (CPU); a nonvolatile memory 7 like a read only memory (ROM) or a flash memory; and a volatile memory 8 like a random access memory (RAM). The nonvolatile memory 7 stores a computer program 9 executed in data processing in the data processing device 2. The computer program 9 is loaded from the nonvolatile memory 7 onto a working area of the volatile memory 8, and executed by being read by the processor 6. These features are shown in FIGS. 1 and 2 of the instant specification shown below: [figs 1 and 2 omitted]
Examiner’s response:
As noted in the Office Action filed 8 January 2021 (“prior Office Action” hereinafter) at pages 8-9, it is the algorithm which is not present in the specification. The examiner acknowledges that such algorithms may be performed on a processor [the processor being disclosed by the specification as noted by Applicant and in the prior Office Action at page 11]. In 

Applicant (P7:¶2):
Furthermore the units are configured to calculate quantitative amounts, for which there are examples in the specification. For example, pages 15-16 of the originally filed specification describe as follows: [citation of [0043] of the specification omitted]
FIGS. 9 and 10 are exemplary simulation results described as follows on p.24: [citation of [0062]-[0063] of the specification omitted]. At least in light of the above description in the specification and illustrative figures, the issues raised in the rejection are sufficiently supported by the written description
Examiner’s response:
Applicant’s argument has been fully considered and is, in part, persuasive. In particular, upon reconsideration of [0043] of the specification, the rejection under 35 USC §112(b) with regard to the interpretation of “a construction amount data calculation unit configured to calculate construction amount data indicating a construction amount in the construction site on the basis of the current topography and the design topography” [in each of claims 1 and 3] under 35 USC §112(f) is withdrawn. However, the rejection under 35 USC §112(b) with regard to the interpretation of “a simulation unit configured to calculate a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data” [in claim 1] and “a simulation unit configured to calculate, on the basis of the basic 

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant (P9:¶1):
Independent Claims 1, 3, 8 and 9 are amended in part to include "implemented in a processor" or "implemented by a processor" which overcomes the § 101 rejection because the claims are no longer directed to idea in the abstract.
Examiner’s response:
The examiner respectfully disagrees. In particular as noted in the prior Office Action (8 January 2021, “prior Office Action” hereinafter) at page 13, “Claims can recite a mental process even if they are claimed as being performed on a computer [see MPEP 2106.04 (a)(2) III C]”, See also, MPEP 2106.04(a)(2) III at paragraph 4, i.e. “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.” Note also that the recitation of implementing the judicial exception with a computing system does not integrate the judicial exception into a practical application nor contribute such that the claim amounts to significantly more than the judicial exception itself, see MPEP 2106.04(d) and MPEP 2106.05(f). Accordingly, the examiner respectfully submits that the amendment to include the recitations of “implemented in a processor” and the recitations of “implemented by a processor” do not change the scope of the claim such that the claim is patent eligible.

Claims 1-3, 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Kim (KIM, SUNG-KEUN, JONGWON SEO, AND JEFFREYS. RUSSELL. "Intelligent navigation strategies for an automated earthwork system." Automation in Construction 21 (print:2012, online:2011): 132-147.).
Applicant (P9:¶2-P10:¶1):
Claim 1 is amended in part as follows: [claim 1 citation omitted]
Claim 8 is amended in part as follows: [claim 8 citation omitted]
Kim does not disclose providing data/information on both the state of the construction site and operation state of the work machine. As the rejection suggested, Kim has a disclosure with various statements regarding navigation and construction sites. However none of the disclosures are concerned with the state of construction progress for both the construction site 
For example, Kim discloses only: [Kim citation omitted]
There is no disclosure in Kim which suggests considering the construction site and the work machines as a single system and calculating the states of both as progress continues. Without more, Kim fails to anticipate Claims 1 and 8 and claims dependent thereon.
Examiner’s response:
The examiner respectfully disagrees. First note, that the examiner respectfully disagrees that “Kim discloses only” portions of §4.1 and §7.1. This is evidenced by the Kim disclosure itself and the citations made in the prior Office Action to other portions of the Kim disclosure, e.g. §3. The argument relies on the notion that Kim does not disclose the elements together as part of simulation. In view of evidence such as figure 1 of Kim (page 135 of Kim, cited in the prior Office Action – e.g. at pages 27 and 30), the examiner respectfully disagrees and submits that the simulation methods of the Kim disclosure are unified in a simulation for an “earthwork system” (Kim at fig 1). Note that the claim does not specify any particular manner for how the “simulates” is performed and accordingly does not distinguish over the simulation of the Kim disclosure as shown in the rejection hereinabove.
Finally note that in view of the amendments to claims 1 and 8 to include the limitation “including an operation rate”, the claims are now rejected over Kim in view of Kim02.

Applicant (P11:¶¶1-3):
[claim 3 citation omitted]
Claim 9 is amended in part as follows: [claim 9 citation omitted]
Kim does not disclose simulating one of cost, man-hours and a construction term required for construction. For example, Kim discloses only: [Kim citation omitted]
Kim does not disclose the required parameters and therefore cannot legally anticipate. It is respectfully requested that the rejection be reconsidered and withdrawn.
Examiner’s response:
The examiner respectfully disagrees. First note, that the examiner respectfully disagrees that “Kim discloses only” a portions of §2.2. This is evidenced by the Kim disclosure itself and the citations made in the prior Office Action to other portions of the Kim disclosure, e.g. §3. The argument relies on the notion that Kim does not disclose “the required parameters”; however, the argument does not particularly point out which parameters are not disclosed. The examiner respectfully submits that Kim discloses the “basic unit data, construction condition data, and construction amount data” as shown in the prior Office Action [see, for example, pages 25-26]. The examiner respectfully submits that Kim also discloses “cost” as shown in the prior Office Action [see, for example, page 27 – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors”]. As regards “man-hours” and “construction term”, as noted in the rejection herein above, the claim is anticipated via the “cost” alternative. As also noted herein above, the Kim02 disclosure includes the alternatives of “man-hours” and “construction term”.

Applicant’s remaining arguments:
Applicant’s remaining arguments ultimately rely on those discussed herein above.
Conclusion
Claims 1-13 is/are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ASKEW, W. H., S. H. AL-JIBOURI, M. J. MAWDESLEY, AND D. E. PATTERSON. "Planning linear construction projects: automated method for the generation of earthwork activities." Automation in construction 11, no. 6 (2002): 643-653.
Discussing earthworks simulation and planning in view of amount/type of work, availability of equipment, distances, weather, and equipment rates.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128